            Case 1:19-cv-02443-RDM Document 11 Filed 08/19/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

MARK C. SAVIGNAC and
JULIA SHEKETOFF,                                   Civil Action No. 19-2443 (RDM)

                      Plaintiffs,
                                                       DEFENDANTS’ MOTION FOR
        v.                                           EXTENSION OF TIME TO RESPOND
                                                            TO COMPLAINT
JONES DAY, STEPHEN J. BROGAN, and
BETH HEIFETZ

                      Defendants.


                  DEFENDANTS’ MOTION FOR EXTENSION OF TIME
                         TO RESPOND TO COMPLAINT

       For the reasons set forth below, Defendants respectfully request a 30-day extension of time,

until October 4, 2019, to respond to Plaintiffs’ Complaint.

       1.       Plaintiffs filed their Complaint on August 13, 2019. (Dkt. 1.) They did not seek a

waiver of service, but instead served the Complaint on all three Defendants the next day (August

14, 2019). (Dkts. 6-8.) As a result, Defendants’ response to Plaintiffs’ Complaint is currently due

by September 4, 2019. See Fed. R. Civ. P. 12(a)(1)(A)(i).

       2.       Defendants require an extension of time in order to respond to the Complaint. The

Complaint asserts eleven separate counts arising under 3 federal statutes and 2 D.C. statutes. It

alleges the facial invalidity of Jones Day’s parental leave policy; complains that one Plaintiff’s

compensation was affected by a discriminatory review in 2017; asserts that the other Plaintiff was

the victim of unlawful retaliation; and seeks to impose liability against not only the Firm, but also

two individual partners. At least some of Plaintiffs’ claims appear potentially susceptible to a Rule

12 motion to dismiss, and some of their factual allegations require internal investigation. Whether

Defendants choose to respond by motion or by answer, additional time is needed.
            Case 1:19-cv-02443-RDM Document 11 Filed 08/19/19 Page 2 of 2



       3.       One of the undersigned counsel is currently traveling abroad, and the other will be

outside of the continental United States from August 22 until the month’s end on a long-planned

family trip celebrating her twin sons’ 13th birthdays. Both counsel also have a host of other

professional obligations with deadlines throughout August and September.             Between their

previously scheduled, late-August travel, the Labor Day weekend that follows, and their other

professional obligations, counsel cannot adequately respond by September 4.

       4.       To be clear, Defendants are eager for this case to proceed expeditiously, and intend

to govern themselves accordingly. However, for the reasons above, they need an additional 30

days to respond to the Complaint (either by motion or by answer). Defendants note that 30 days

is half of what Defendants would have received had they been given the opportunity to waive

service of the Complaint (which they would have done, had Plaintiffs asked them to do so).

       5.       On August 18, 2019, Defendants’ counsel emailed Plaintiff Sheketoff to inquire if

Plaintiffs would consent to this extension. Ms. Sheketoff responded this morning that Plaintiffs

would oppose this motion. She did not identify any prejudice that would flow from the extension,

however, and Defendants are not aware of any.



 August 19, 2019                                     /s/ Mary Ellen Powers
                                                     Mary Ellen Powers
                                                     JONES DAY
                                                     51 Louisiana Avenue NW
                                                     Washington, DC 20001
                                                     Phone: (202) 879-3939

                                                     Traci Lovitt (pro hac vice pending)
                                                     JONES DAY
                                                     250 Vesey Street
                                                     New York, NY 10281
                                                     Phone: (212) 326-3939

                                                     Attorneys for Defendants


                                                 2
